      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 1 of 22
        d.,

                                                   ,,              :)C,SDNY
                                                   I
                                                        , : " lCUMENT
UNITED STATES DISTRICT COURT                              lLH TRONICALL\ FILED
SOUTHERN DISTRICT OF NEW YORK
                                                               DO(:::
UBS AG, LONDON BRANCH,                                         DAT· i-ll-E-.D-.--,-,'-/".""'."/-r-2-3-/2_-:;

                                                   ,,
                                                       ,..,.   .
                             Plaintiff,            ~




               - against -                        19 Civ. 10786 (LLS)

GREKA INTEGRATED,    INC.,                              OPINION & ORDER

                             Defendant.

     Plaintiff UBS AG, London Branch brought this diversity

action alleging that defendant Greka Integrated,                       Inc. failed to

repay a $100 million loan that it guaranteed.                      Plaintiff moves

for summary judgment, and to dismiss defendant's counterclaims.

For the following reasons, both motions are granted.

                                BACKGROUND

     UBS AG, London Branch ("UBS")        is a Switzerland corporation

with a principal place of business in the United Kingdom.                                   Greka

Integrated, Inc., now known as GIT, Inc.         ("GIT"), is a Colorado

corporation with a principal place of business in California.

                             Credit Agreements

     On May 20, 2016, UBS agreed to lend $100 million to two oil

and gas production firms,      HVI Cat Canyon,   Inc.               ("HVICC") and

Rincon Island Limited Partnership ("Rincon," collectively the

"Borrowers") under the First Lien Credit Agreement and Second

Lien Credit Agreement    ("Credit Agreements").                    Under the two

Credit Agreements, each specifying the amount of $50 million,



                                    -1-
           Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 2 of 22



the Borrowers are required to repay the loans with interest,                        in

addition to certain fees and costs.

          The Credit Agreements list potential events of default,

including the failure to pay principal, interest,                   or other fees

when due,      and the commencement of a voluntary bankruptcy

proceeding by one of the Borrowers.                   Chandler Aff. Exs.   3,   4

("Credit Agreements")         §   7. 01 (a),   (b),    (h).   When an event of

default due to a failure to make required payments occurs, UBS

may

          declare the Loans then outstanding to be forthwith due and
          payable in whole or in part, whereupon the principal of the
          Loans so declared to be due and payable, together with accrued
          interest thereon and any unpaid accrued Fees and all other
          Obligations of the Companies accrued hereunder and under any
          other Loan Document, shall become forthwith due and payable,
          without presentment, demand, protest or any other notice of any
          kind .

Id.   §    7.01.   When an event of default due to a bankruptcy filing

occurs,

          the principal of the Loans, together with accrued interest
          thereon and any unpaid accrued Fees and all other Obligations
          of Borrowers accrued hereunder and under any other Loan Document,
          shall automatically become due and payable, without presentment,
          demand, protest or any other notice of any kind.

Id.

          The Credit Agreements also state that the Borrowers shall

pay "all documented and actual out-of-pocket expenses incurred"

by UBS "in connection with the enfo~cement or protection of its

rights" under the agreements.              Id.§ 9.03(a).




                                           -2-
      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 3 of 22



                          Guaranty Agreements

     On the same day that UBS and the Borrowers executed the

Credit Agreements, UBS and GIT, an affiliate of the Borrowers,

entered into the First Lien Guaranty Agreement and Second Lien

Guaranty Agreement   ("Guaranties").

     Under the Guaranties, GIT guarantees to UBS "the prompt

payment in full when due    (whether at stated maturity, by

required prepayment, declaration, demand, by acceleration or

otherwise) of the principal of and interest on" the loans made

to the Borrowers under the Credit Agreements.         Chandler Aff.

Exs. 1, 2 ("Guaranties") § 2.01.

                           Events of Default

     Rincon and HVICC filed voluntary bankruptcy petitions on

August 8, 2016 and July 25, 2019, respectively.

     Between August of 2016 and July of 2019, UBS sent the

Borrowers over seventeen letters notifying them of their Events

of Default, such as the bankruptcy petitions and HVICC's failure

to make required payments.      A July 10, 2019 letter from UBS

addressed to both HVICC and GIT stated,

     As a result of the Existing Defaults, among other things,
     pursuant to Article VII of each Credit Agreement, the principal
     of the Loans, together with accrued interest thereon, interest
     accruing at the Default Rate thereon, any unpaid accrued Fees
     and all other Obligations of the Borrowers accrued thereunder
     and under any other Loan Document, automatically became due and
     payable.

Chandler Aff. Ex. 11.



                                    -3-
      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 4 of 22



     The Borrowers have not made any required payments of

principal under the Credit Agreements.        GIT is aware of the

Borrowers' defaults and failure to pay, but has not made any

payments to UBS.

                        Solvency Certificates

     Under the Credit Agreements, the Borrowers were required to

provide UBS with a Solvency Certificate.        Credit Agreements

§4.0l(h).    On May 20, 2016, the Borrowers executed the Solvency

Certificates, which represent that the value of their oil and

gas reserves exceeds their debts and liabilities:

     Immediately following the consummation of the Transactions and
     immediately following the making of each Loan and after giving
     effect to the application of the proceeds of each Loan on the
     date hereof, (a) the fair value of the assets including the
     value of the PV-10 Value of the Companies (on a consolidated
     basis)  exceeds   its   debts  and  liabilities,   subordinated,
     contingent or otherwise; (b) the present fair saleable value of
     the property including the value of the PV-10 Value of the
     Companies (on a consolidated basis) is greater than the amount
     that will be required to pay the probable liability of its debts
     and other liabilities, subordinated, contingent or otherwise,
     as such debts and other liabilities become absolute and
     matured .

Whalen Deel. Exs.   D, E   ~   2.

     The "PV-10 Value of the Companies" is the present value

quantification of future cash flows to be generated from the

Borrowers' oil and gas reserves, using a discount rate of 10

percent.    In the fall of 2015, UBS had proposed an earlier draft

of the Solvency Certificates that did not contain any reference

to the PV-10 value.    The Borrowers modified the draft to include



                                    -4-
       Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 5 of 22



that language.

      During HVICC's 2019 bankruptcy proceeding in the U.S.

Bankruptcy Court for the Southern District of New York,                UBS

objected to HVICC's cash collateral motion.               UBS's expert

witness testified that the PV-10 value was not an appropriate

method to calculate the value of HVICC's reserves.                Although a

Reserve Report stated that the PV-10 value of HVICC's reserves

was $135.9 million,       UBS's expert witness testified that HVICC's

total assets were worth between $50 million and $75 million.

                                    This Action

      On October 21,      2019, UBS filed this summary judgment motion

in lieu of complaint in New York State Supreme Court pursuant to

CPLR § 3213,     requesting that judgment be entered in its favor in

the amount of $100 million plus interest,              fees,   and costs.

      GIT removed the action to this court on November 21, 2019.

On December 20,     2019, GIT filed counterclaims against UBS

alleging   (1)   fraud,   fraudulent inducement, promissory fraud,            and

(2)   innocent misrepresentation.            UBS moved to dismiss the

counterclaims on January 24,          2020.      On February 7,   2020, GIT

filed amended counterclaims alleging three additional claims:

(1)   breach of contract,     (2)    breach of implied covenant of good

faith and fair dealing,       and    (3)   promissory estoppel.

       UBS moves to dismiss the amended counterclaims for failure

to state a claim.



                                           -5-
      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 6 of 22



                               DISCUSSION

     CPLR § 3213 states, "When an action is based upon an

instrument for the payment of money only or upon any judgment,

the plaintiff may serve with the summons a notice of motion for

summary judgment and the supporting papers in lieu of a

complaint."

     "A federal court to which a state action is removed takes

the action in the posture in which it existed when removed from

a state court's jurisdiction and must give effect to all actions

and procedures accomplished in a state court prior to removal."

Istituto Per Lo Sviluppo Economico Dell'        Italia Meridionale v.

Sperti Prod.,   Inc.,    47 F.R.D. 310, 312   (S.D.N.Y. 1969).    "Only

pleadings filed subsequent to removal must conform to the

requirements of the federal rules."       Id.

     "The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law."

Fed. R. Civ. P. 56(a).       "A fact is material if it 'might affect

the outcome of the suit under the governing law,' and a dispute

is genuine if 'the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.'"         Baldwin v. EMI

Feist Catalog, Inc., 805 F.3d 18, 25        (2d Cir. 2015)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct.

2505, 2510    (1986)).


                                    -6-
      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 7 of 22



     To meet its prima facie burden on its summary judgment

motion, UBS must prove "the existence of the guaranty, the

underlying debt and the guarantor's failure to perform under the

guaranty."    Cooperatieve Centrale Raiffeisen-Boerenleenbank,

B.A. v. Navarro, 25 N.Y.3d 485, 492      (2015)   (citation and

internal quotation marks omitted).       "Thereafter, the burden

shifts to the defendant to establish, by admissible evidence,

the existence of a triable issue with respect to a bona fide

defense."    Id.   (citation and internal quotation marks omitted.)

     GIT does not dispute the existence of the loans and

Guaranties or its failure to perform under the Guaranties.             GIT

argues that summary judgment should not be granted because (1)

the Guaranties are not "an instrument for the payment of money

only" as required under CPLR § 3213,        (2) there is a genuine

issue as to the amount of damages owed, and (3) there is a

genuine issue as to whether UBS fraudulently induced GIT into

entering the Guaranties by concealing UBS's view on the PV-10

value of the Borrowers' oil and gas reserves.         UBS's view on the

value of the reserves is also the basis of GIT's amended

counterclaims.

                                CPLR 3213

     GIT argues that UBS's summary judgment motion in lieu of

complaint was not properly brought under CPLR § 3213 because the

Guaranties are not "an instrument for the payment of money


                                   -7-
         Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 8 of 22



only."     However, the Guaranties state,

     The Guarantor hereby acknowledges that the guarantee in this
     Agreement constitutes an instrument for the payment of money,
     and consents and agrees that any Lender, Agent or other Secured
     Party, at its sole option, in the event of a dispute by such
     Guarantor in the payment of any moneys due hereunder, shall have
     the right to bring a motion-action under New York CPLR Section
     3213.

Guaranties§ 2.06.        The Guaranties also state that GIT's

guarantee obligations are unconditional, and "New York courts

have consistently held that an unconditional guarantee is an

instrument for the payment of money only within the meaning of

the CPLR § 3213."       BC Media Funding Co. II v. Lazauskas, No. 08-

CV-6228    (RPP), 2008 WL 4735236, at *2        (S.D.N.Y. Oct. 24, 2008) . 1

See Guaranties§ 2.02:

     The obligations of the Guarantor under Section 2.01 shall
     constitute a guaranty of payment and, to the fullest extent
     permitted by applicable Requirements of Law, are absolute,
     irrevocable and unconditional,     irrespective of the value,
     genuineness, validity, regularity or enforceability of the
     Guaranteed Obligations of Borrowers and other Loan Parties under
     the Credit Agreement .

     GIT argues that the Guaranties are not "an instrument for

the payment of money only" because it also guaranteed

performance of other obligations.            First, GIT argues that it

guaranteed not only the Borrowers' payment obligations but also

"all other Secured Obligations," which include "the due and

punctual performance of all covenants, agreements, obligations



1The Guaranties and Credit Agreements are governed by New York law.
Guaranties§ 6.09(a); Credit Agreements§ 9.09(a).


                                       -8-
       Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 9 of 22



and liabilities of Borrowers."       Guaranties§ 2.01; Credit

Agreements§ 1.01.       However, the Guaranties make clear that "all

other Secured Obligations" concern the payment of money only.

The Guaranties state,

      The Guarantor hereby guarantees to each Secured Party and their
      respective successors and assigns, the prompt payment in full
      when due (whether at stated maturity, by required prepayment,
      declaration, demand, by acceleration or otherwise) of the
      principal of and interest on (including any interest, fees, costs
      or charges that would accrue but for the provisions of the Title
      11 of the United States Code after any bankruptcy or insolvency
      petition under Title 11 of the United States Code) the Loans
      made by the Lenders to, and the Notes held by each Lender of,
      Borrowers, and all other Secured Obligations from time to time
      owing to the Secured Parties by any other Loan Party under any
      other Loan Document or by any other Loan Party under any Hedging
      Agreement or Treasury Services Agreement entered into with a
      counterparty that is a Secured Party (provided that, in the case
      of any Hedging Agreement, the Required Lenders shall have
      consented to such counterparty being a Secured Party with respect
      to Hedging Agreements), in each case strictly in accordance with
      the terms thereof ( such obligations being herein collectively
      called the "Guaranteed Obligations"). The Guarantor hereby
      agrees that if a Borrower or another Company shall fail to pay
      in full when due (whether at stated maturity, by acceleration
      or otherwise) any of the Guaranteed Obligations, the Guarantor
      will promptly pay the same in cash, without any demand or notice
      whatsoever, and that in the case of any extension of time of
      payment or renewal of any of the Guaranteed Obligations, the
      same will be promptly paid in full when due (whether at extended
      maturity, by acceleration or otherwise) in accordance with the
      terms of such extension or renewal. The liability of the
      Guarantor under this Guarantee is a primary, and not secondary,
      obligation of such Guarantor.

Guaranties§ 2.01      (emphasis in original).      In that section, the

phrase "all other Secured Obligations" is included within the

broader category of the "Guaranteed Obligations," and the

"Guaranteed Obligations" are obligations to pay money only.               See

id.   ("if a Borrower          shall fail to pay in full when



                                     -9-
        Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 10 of 22



due .      . any of the Guaranteed Obligations, the Guarantor will

promptly pay the same in cash").

        GIT also argues that the Guaranties require GIT to provide

UBS with annual and quarterly financial reports,              notices of

certain asset sales, a certificate of GIT's financial condition,

and "such other information regarding the operations, business

affairs and financial condition of the Guarantor,              or compliance

with the terms of this Agreement."            Id. § 4.01.     However,

        An instrument that contains more than an unconditional promise
        to pay money is not necessarily disqualified as being for the
        payment of money only (First Interstate Credit Alliance, Inc.
        v. Sokol, 179 A.D.2d 583, 684 [1st Dept 1992]). The mere presence
        of additional provisions in the guaranty does not constitute a
        bar to CPLR 3213 relief, provided that the provisions do not
        require additional performance as a condition precedent to
        repayment, or otherwise alter the defendant's promise of payment
         (Juste v. Niewdach, 26 A.D.3d 416, 417 [2d Dept 2006]; Stevens
        v. Phlo Corp., 288 A.D.2d 56, 56 [1st Dept 2001]; Machidera Inc.
        v. Toms, 258 A.D.2d 418, 418 [1st Dept 1999]; Afco Credit Corp.
        v. Boropark Twelfth Ave. Realty Corp., 187 A.D.2d 634, 634 [2d
        Dept 1992]).

Bank of Am., N.A. v. Solow,          862 N.Y.S.2d 812     (Sup. Ct. 2008),

aff'd,    874 N.Y.S.2d 48    (App.    Div. 2009).     GIT's obligation to

give UBS financial information iB neither a condition precedent

to nor an alteration of its obligation to guarantee repayment of

the loans.

                              Amount of Damages

        GIT argues that there is an issue of fact as to the amount

of damages owed under the Guaranties.              See HSBC Bank USA v.      IPO,

LLC,    735 N.Y.S.2d 531,    532   (App.   Div.   2002)   (the prima facie



                                       -10-
     Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 11 of 22



case for relief under CPLR § 3213 "requires documentary evidence

or an explanation of how the indebtedness is calculated, other

than in the form of mere conclusory allegations").          GIT cites

UBS's letters notifying the Borrowers and GIT of the Borrowers'

defaults to show that UBS fails to establish the amount of

damages, fails to explain or provide documents showing how

damages are calculated, overestimates the amount of principal

and interest due, and seeks money owed under other agreements

that are not part of this action.

     UBS's claim for damages in the amount of $100 million, plus

interest, fees,   and other costs due under the Credit Agreements,

is supported by the documents.      The Guaranties guarantee GIT's

repayment of the two loans made to the Borrowers under the two

Credit Agreements, in addition to "interest, fees,         costs or

charges."    Guaranties§ 2.01.     The Credit Agreements state

multiple times that each loan is in the amount of $50 million,

for a total of $100 million.      See Credit Agreements§ 1.01          ("The

aggregate amount of the Lenders' Commitments is $50,000,000.");

id. § 2.01   ("all such Loans being equal to $50,000,000");

Chandler Aff. Exs.   6, 7 (Schedule l.l(d) to the Credit

Agreements lists "UBS AG, London Branch" as the sole "Lender"

with a "Commitment" of $50,000,000).

     The Credit Agreements also set forth how UBS's fees and

interest should be calculated.      See Credit Agreements§ 2.05


                                   -11-
      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 12 of 22



(the Borrowers agree to pay UBS "the administrative fees payable

in the amounts and at the times separately agreed upon" and

"deferred closing fees         .     in the amounts at least equal to

those set forth on Schedule 2.05" ) , id. § 2.06              (the loans

"shall bear interest at a rate per annum equal to the Adjusted

LIBOR Rate for the Interest Period in effect for such Borrowing

plus the Applicable Margin in effect from time to time").                   "That

the rate of interest was not specifically set forth in the note

does not render it any the less an instrument for the payment of

money only."        Schwartz v. Turner Holdings,      Inc.,   527 N.Y.S.2d

229, 230    (App.    Div.   1988)

      UBS attaches its letters to show that the Borrowers were in

default and that they         (and GIT)    had notice of those defaults and

that the full amount of the loans was due and payable.                The

numbers stated in the letters were ~he amounts of principal,

interest,   fees,     and costs due at the time UBS sent each of those

letters; UBS does not claim that it is owed those amounts now.                 2



      Therefore, there is no genuine issue as to the amount of

damages.

                              Fraudulent Inducement

      GIT argues that it was fraudulently induced into executing




2 UBS states that    the amount of interest, fees, and costs depends on the date
of judgment, and    "respectfully submits that . . . any proceedings necessary
to calculate the    amount of interest, fees, and costs should be referred to a
Magistrate Judge    or Special Master." Pl. Summ. J. Reply Br. at 6, n.7.


                                          -12-
     Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 13 of 22



the Guaranties, nullifying GIT's obligations.        Specifically, GIT

argues that in 2016, UBS concealed its view that the PV-10 value

of the Borrowers' reserves was inaccurate, and did not disclose

that view until HVICC's 2019 bankruptcy proceeding.         Therefore,

GIT claims it was deceived into believing that UBS agreed that

the $100 million loan was adequately secured by the Borrowers'

reserves.   GIT asserts that if UBS had disclosed its view in

2016, GIT would not have entered into the Guaranties.

     To establish a fraudulent inducement claim, GIT must show a

"misrepresentation or a material omission of fact which was

false and known to be false by defendant, made for the purpose

of inducing the other party to rely upon it,        justifiable

reliance of the other party on the misrepresentation or material

omission, and injury."       Shea v. Hambros PLC,   673 N.Y.S.2d 369,

373 (App. Div. 1998)   (quoting Lama ~olding Co. v. Smith Barney

Inc., 88 N.Y.2d 413,   421    (1996))   (internal quotation marks

omitted).

     There is no evidence or other indication that UBS made any

misrepresentation concerning the PV-10 value of the reserves.

The Solvency Certificates were representations made by the

Borrowers to UBS, not representations by UBS to GIT.          GIT argues

that UBS "engaged in a course of behavior, through actions,

statements, and omissions" that defrauded GIT, pointing to UBS's

requirement of Solvency Certificates, acceptance of the modified


                                    -13-
      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 14 of 22



PV-10 language in those certificates, receipt of subsequent

periodic Reserve Reports from the Borrowers that used the PV-10

valuation method, and inquiries about the PV-10 value.             However,

none of those acts constitutes a statement or representation

about UBS's view on the value of the reserves.

     Nor did UBS make a material omission of fact.            There is no

evidence that in 2016, UBS held the same view on the PV-10 value

as that of its expert witness in 2019.        3   Even assuming that it

did and concealed that view, "When an allegation of fraud is

based upon nondisclosure, there can be no fraud absent a duty to

speak."   Chiarella v. United States, 445 U.S. 222, 235,           100 S.

Ct. 1108, 1118    (1980)

      New York recognizes a duty by a party to a business transaction
      to speak in three situations: first, where the party has made a
      partial or ambiguous statement, on the theory that once a party
      has undertaken to mention a relevant fact to the other party it
      cannot give only half of the truth, see Junius Constr. Corp. v.
      Cohen, 257 N.Y. 393, 400, 178 N.E. 672 (1931) (Cardozo, J.);
      second, when the parties stand in a fiduciary or confidential
      relationship with each other, see Allen, 945 F.2d at 45; and
      third,  "where one party possesses superior knowledge,      not
      readily available to the other, and knows that the other is
      acting on the basis of mistaken knowledge."

Brass v. Am.   Film Techs.,    Inc.,    987 F.2d 142, 150   (2d Cir.

1993) .


3 GIT states that "this dispute should proceed to discovery" and chat
"discovery is appropriate to uncover direct evidence of UBS's views of PV-10
Value upon entering the Credit Agreement Transaction." Def. Summ. J. Br. at
3; Def. Dismiss Countercl. Br. at 25.  Fed. R. Civ. P. 56(d) provides for
such discovery if GIT "shows by affidavic or declaracion thac, for specified
reasons, it cannot present facts essential co justify its opposition." See
also Burlington Coat Factory Warehouse Corp. v. Esprit De Corp., 769 F.2d
919, 926 (2d Cir. 1985). GIT has not attempted to make that show_;_ng.


                                       -14-
     Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 15 of 22



     None of those three situations applies.           First, as

discussed, there is no evidence that UBS made any statement, let

alone a partial or ambiguous statement, about its view on the

PV-10 value of the reserves.

     Second, UBS and GIT do not have a fiduciary or confidential

relationship; the Guaranties disclaim such a relationship.             See

Guaranties§ 6.13    (UBS "may be engaged in a broad range of

transactions that involve interests that differ from those of

the Guarantor" and does not have "a~y obligation to disclose any

of such interests by virtue of any advisory, agency or fiduciary

relationship") .

     Third, there is no evidence that UBS possessed superior

knowledge about the value of the reserves that was not readily

available to GIT.    "The special facts doctrine, under which a

party may have a duty to disclose information particularly

within its knowledge, even in the absence of a fiduciary duty,

requires satisfaction of a two-prong test:       (1)    that a material

fact was information peculiarly within the knowledge of the

defendant, and (2) that the information was not such that could

have been discovered by plaintiff through the exercise of

ordinary intelligence."     Kriegel v. Donelli, No. 11-CV-9160

(ER), 2014 WL 2936000, at *13 n.14       (S.D.N.Y. June 30, 2014).

     UBS's view on the PV-10 value was an opinion, not a fact,

and did not have a duty to disclose it.        See SSA Holdings LLC v.


                                  -15-
      Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 16 of 22



Kaplan,   992 N.Y.S.2d 405,   406   (App. Div. 2014)   ("Nor did the

duty to disclose arise under the special facts doctrine, as the

complaint does not allege that defendants had superior knowledge

of essential facts            'While there may have been concealment

of opinions, there was no concealment of the facts upon which

those opinions were based' and defendants 'were not bound to

volunteer their opinions'")       (quoting Trustees of Amherst Coll.

v. Ritch,   151 N.Y. 282,   322   (1897)).

     Because UBS did not make a misrepresentation or material

omission of fact, GIT's alternative argument that the Guaranties

are voidable under the doctrine of innocent misrepresentation is

equally unavailing.

     Therefore, there is no genuine issue as to whether GIT was

fraudulently induced into executing the Guaranties; it was not.

                            GIT's Counterclaims

     "A motion to dismiss a counterclaim is evaluated under

the same standard as a motion to dismiss a complaint."           Holborn

corp. v. Sawgrass Mut. Ins. Co., 304 F. Supp. 3d 392, 397

(S.D.N.Y. 2018)    (citation and internal quotation marks omitted)

On a motion to dismiss under Rule 12(b) (6), the court accepts

"all factual allegations in the complaint as true, drawing all

reasonable inferences in favor of the plaintiff."          Kelly-Brown

v. Winfrey,   717 F. 3d 295, 304    (2d Cir. 2013).    To survive a

motion to dismiss, a complaint must plead "enough facts to state


                                    -16-
       Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 17 of 22



a claim to relief that is plausible on its face."           Bell Atl.

Corp. v. Twombly,    550 U.S. 544, 570, 127 S. Ct. 1955, 1974

(2007).   A claim is facially plausible "when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged."      Ashcroft v.   Iqbal, 556 U.S.    662,    678,   129

S. Ct. 1937, 1949 (2009).

      GIT's amended counterclaims ("ACC", Dkt. No. 25)            concern

the same issue of UBS's view on the PV-10 value of the

Borrowers'    reserves.   GIT alleges   (1) breach of the Credit

Agreements,    (2) breach of the implied covenant of good faith and

fair dealing under the Guaranties,         (3) promissory estoppel,

(4) fraud,    fraudulent inducement, promissory fraud,       and

(5)   innocent misrepresentation.

       For the reasons stated above, GIT's fourth and fifth

counterclaims alleging that UBS's concealment of its view on the

value of the reserves was a fraudulent or innocent

misrepresentation or material omission of fact are dismissed.

The counterclaims do not adequately allege that UBS made any

representation about the value of the reserves or that UBS had a

duty to state its view.

       Similarly, GIT's promissory estoppel counterclaim alleging

that GIT relied on UBS's promise that the PV-10 value accurately

measured the value of the reserves is dismissed because it does


                                    -17-
     Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 18 of 22



not allege that UBS made any statement or "clear and unambiguous

promise" to GIT about the value of the reserves.             Kaye v.

Grossman,    202 F.3d 611,   615   (2d Cir. 2000).     UBS's actions of

requiring Solvency Certificates, accepting Solvency Certificates

and Reserve Reports that included the PV-10 value, and inquiring

about the PV-10 value do not constitute a promise.

     GIT's breach of contract counterclaim alleges that "UBS

breached its agreement when it asserted rights in the HVI Cat

Canyon bankruptcy proceeding based on its newly-disclosed view

that HVI Cat Canyon's reserves were worth only a mere fraction

of their PV-10 Value."       ACC   ~   34.    However, the counterclaim

does not identify which provision or which contract UBS

breached.     GIT specifies in its brief that§§ 3.17, 5.ll(c), and

6.09(c)   of the Credit Agreements "contain three covenants

establishing PV-10 Value as the parties' agreed-upon measure."

Def. Dismiss Countercl. Br. at 12.             However, none of those

provisions imposes an obligation on UBS that it could have

breached, and the breach of contract counterclaim is therefore

dismissed.     See Credit Agreements§ 3.17          ("the fair value of the

assets including the value of the PV-10 Value of the Companies

(on a consolidated basis} exceeds its debts and liabilities");

id. § 5.ll(c)    ("review the Reserve Report and the list of

current Mortgaged Properties                  to ascertain whether the

Mortgaged Properties include Oil and Gas Properties that


                                       -18-
     Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 19 of 22



represent at least 95% of the PV-10 Value of the Oil and Gas

Properties evaluated in the most recently completed Reserve

Report"); id. § 6.09(c)    (specifying a "Minimum Secured Asset

Coverage Ratio," which is defined as "the ratio of         (a)   the PV-10

Value in effect at such time to     (b) Consolidated Indebtedness

less the aggregate amount of unsecured Indebtedness of Borrowers

and their Subsidiaries").

     GIT also alleges that UBS breached the implied covenant of

good faith and fair dealing under the Guaranties "when it sought

to impose far greater liability on GIT under the Guarantees than

would otherwise exist by asserting in the HVI Cat Canyon

bankruptcy proceeding its secretly-held view that HVI Cat

Canyon's reserves were worth only a mere fraction of their PV-10

Value."   ACC   ~   43.

     In New York, all contracts imply a covenant of good faith and
     fair dealing in the course of performance. Breach of the implied
     covenant is considered a breach of the underlying contract. This
     covenant embraces a pledge that neither party shall do anything
     which will have the effect of destroying or injuring the right
     of the other party to receive the fruits of the contract.
     Additionally, the covenant imposes an obligation on the parties
     to refrain from intentionally and purposefully [doing] anything
     to prevent the other party from carrying out the agreement on
     his part. While the implied covenant of good faith and fair
     dealing does not imply obligations inconsistent with other terms
     of the contractual relationship, it does encompass any promises
     which a reasonable person in the position of the promisee would
     be justified in understanding were included.




                                  -19-
        Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 20 of 22



Manhattan Motorcars,      Inc. v. Automobili Lamborghini, S.p.A, 244

F.R.D. 204, 214     (S.D.N.Y. 2007)    (alteration in original)

(citations and internal quotation marks omitted).

        A reasonable person would not be justified in thinking that

the Guaranties     (which do not mention PV-10)      imply an obligation

on UBS to agree with the PV-10 value of the reserves.              Such an

obligation is not necessary to effectuate the purpose of the

Guaranties, as GIT's guarantee to repay the loans is absolute

and unconditional, and does not depend on the PV-10 value of the

reserves.     GIT's implied covenant counterclaim is dismissed.

See Broder v. Cablevision Sys. Corp.,         418 F.3d 187, 198-99 (2d

Cir. 2005)     ("The implied covenant can only impose an obligation

consistent with other mutually agreed upon terms in the

contract.     It does not add [ ] to the contract a substantive

provision not included by the parties.")          (alteration in

original)    (citations and internal quotation marks omitted);

Thyroff v. Nationwide Mut. Ins. Co.,         460 F.3d 400,   407   (2d Cir.

2006)    ("this covenant only applies where an implied promise is

so interwoven into the contract as to be necessary for

effectuation of the purposes of the contract")           (citation and

internal quotation marks omitted).

        GIT's request for leave to amend its counterclaims a second

time is denied because amendment would be futile.            UBS's first

motion to dismiss the counterclaims addressed the same


                                      -20-
        Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 21 of 22



deficiencies of GIT's fraud and innocent misrepresentation

allegations,     such as the failure to plead any relevant statement

made by UBS.      GIT had notice of that defect        (which also applied

to its additional promissory estoppel counterclaim)            and an

opportunity to cure it in its amended counterclaims, but did

not.     The reasons for dismissal of the breach of contract and

implied covenant of good faith and fair dealing counterclaims do

not turn on points of pleading; there is no provision in the

Guaranties or Credit Agreements that imposes an express or

implied obligation on UBS regarding its view on the PV-10 value.

See Ruffolo v. Oppenheimer & Co.,        987 F.2d 129, 131     (2d Cir.

1993)    ("Where it appears that granting leave to amend is

unlikely to be productive, however,          it is not an abuse of

discretion to deny leave to amend.").

                                 CONCLUSION

        Plaintiff's motion for summary judgment         (0kt. No. 5-1)    and

motion to dismiss defendant's amended counterclaims            (0kt. No.

28)    are granted.

        Plaintiff's motions for oral argument         (0kt. Nos. 21,    30)

are denied.

        This action is referred to Magistrate Judge Kevin Nathaniel

Fox for the calculation of interest,          fees,   and costs.

        So ordered.

Dated:       New York, New York


                                      -21-
Case 1:19-cv-10786-LLS Document 38 Filed 04/23/20 Page 22 of 22



     April   23,   2020

                                       ~Leis L. S ~
                                     LOUIS L. STANTON
                                         U.S.D.J.




                              -22-
